                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

LANELL WEEKS,                                    *

       Plaintiff                                 *

               v                                 *           Civil Action No. DKC-19-1525

ELIZABETH CAMUTI, Esq.,                          *
MICHELLE HANSEN, Esq.,
DETECTIVE JARED BARNHART,                        *
AGENT CARL BRIAN HOOK,
JUDGE KENNETH M. LONG (Retired),                 *
JUDGE DONALD E. BEACHLEY
                                                 *
       Defendants
                                        ***
                                 MEMORANDUM OPINION

       Lanell Weeks, who is an inmate at the Maryland Correctional Training Center, filed this

complaint pursuant to 42 U.S.C. § 1983 with a motion to proceed in forma pauperis and a motion

to appoint counsel. ECF Nos. 1, 2, 3. Mr. Weeks is suing Elizabeth Camuti, an Assistant State’s

Attorney for Washington County, Michele Hansen, an Assistant State’s Attorney for Washington

County, Detective Jared Barnhart, a member of the Washington County Sheriff’s Department,

Agent Carl Brian Hook, who serves on the Washington County Narcotics Task Force, Judge M.

Kenneth Long, a retired judge on the Circuit Court for Washington County, and Judge Donald E.

Beachley, a judge on the Court of Special Appeals of Maryland,1 in their individual and official

capacities, for “selective prosecution, retaliation, discrimination, and racism” in violation of his

right to due process. ECF No. 1 at 4-6. Mr. Weeks also claims that defendants committed torts

against him under state law. ECF No. 1 at 4. As relief, he is seeking punitive and monetary




   1
       The docket will be corrected to show the correct spelling of Judge Beachley’s and Judge
Long’s names.
damages, a declaratory judgment explaining his legal rights and the legal duties and obligations of

the defendants, and injunctive relief to protect him from threats of harm or retaliation.2 ECF No.

1 at 10.

           The gravamen of Mr. Weeks’ complaint is that he was unfairly charged and convicted of

drug charges in the Circuit Court for Washington County arising from his October 29, 2014, arrest

for distribution of 1.95 grams of crack cocaine, traces of heroin and other related offenses. ECF

No. 1 ¶11, 30.3 Mr. Weeks, who describes himself as a black male, was sentenced on April 28,

2016, to twenty years, all but the ten years mandatory minimum suspended, for distribution of 0.8

grams of crack cocaine, and five years, all suspended, for distribution of traces of heroin. He

contrasts his treatment with that of Amanda Lynn Taylor, the white female who acted as the police

informant against him who was discovered at a later date to be in possession of .88 grams of crack

cocaine, 0.4 grams of heroin and syringes with traces of crack cocaine on March 12, 2015, but was

not charged with any drug offense. ECF No. 1 ¶¶ 41, 42, 43. This, he claims, shows that he was

deprived of his right to a fair trial. ECF No. 1 ¶¶ 30, 31, 35, 36, 40, 42. Mr. Weeks claims that

Ms. Taylor should also have been charged for breach of contract for using drugs while “employed”

for Agent Hook and Assistant State’s Attorney Camuti and for violating her probation. Id. ¶ 41.

Further, Mr. Weeks claims that Agent Hook and Assistant State’s Attorney Camuti targeted him

in retaliation for posting a You-Tube Video of a Hagerstown Police Officer issuing a “frivolous”

citation to him. Id. ¶¶ 13, 39. Mr. Weeks claims that he first became aware that his civil rights




    2
         Mr. Weeks does not allege that he has received any threats, been the victim of unlawful
retaliation from Defendants, or explain why he anticipates such actions.
    3
       See State v. Weeks, Case 21-K-14-050862 (Cir. Ct. Washington Cty). Weeks’ post
conviction hearing is scheduled for August 22, 2019. http://casesearch.courts.state.md.us/
casesearch/inquiryDetail.jis?caseId=21K14050862RIM (viewed July 11, 2019).
                                                 2
had been violated when he received information on May 23, 2018, in response to his Public

Information Act request.

       Judges Kenneth M. Long and Judge Donald E. Beachley are Maryland state judges whom

 Mr. Weeks is suing for decisions made in their capacity as judges. Id. ¶¶ 22, 37. This cause of

 action cannot be maintained because it is prohibited by the doctrine of judicial immunity. See

 Forrester v. White, 484 U.S. 219, 226-27 (1988) (“If judges were personally liable for

 erroneous decisions, the resulting avalanche of suits, most of them frivolous but vexatious,

 would provide powerful incentives for judges to avoid rendering decisions likely to provoke

 such suits.”); Hamilton v. Murray, 648 Fed. App’x 344 (4th Cir. 2016) (unpublished) (“Judges

 possess absolute immunity for their judicial acts and are subject to liability only in the ‘clear

 absence of all jurisdiction.’” (quoting Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)). The

 doctrine of judicial immunity shields judges from monetary claims against them in both their

 official and individual capacities. Mireles v. Waco, 502 U.S. 9, 9-10 (1991) (per curiam).

 Judicial immunity is absolute immunity; it protects a judge from suit for damages entirely. Id.

 at 11. An act is still judicial, and immunity applies, even if the judge commits “‘grave procedural

 errors.’” Id. (quoting Stump, 435 U.S. at 359). Accordingly, the court will dismiss all claims for

 damages against Judges Long and Beachley.

       Defendants Camuti and Hansen, as state prosecutors, are quasi-judicial officers who

enjoy absolute immunity when performing prosecutorial functions, as opposed to investigative

or administrative ones. See Imbler v. Pachtman, 424 U.S. 409, 422-23 (1976); see also Kalina v.

Fletcher, 522 U.S. 118, 127 (1997); Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993); Nero v.

Mosby, 890 F.3d 106, 117 (4th Cir. 2018); Springmen v. Williams, 122 F.3d 211 (4th Cir. 1997).

The inquiry focuses on whether a prosecutor’s actions are closely associated with judicial



                                                 3
process. See Burns, 500 U.S. at 479 (citing Imbler, 424 U.S. at 422-23). The Court must use a

“functional approach” to “determine whether a particular act is ‘intimately associated with the

judicial phase.’” Nero, 890 F.3d at 117-18 (quoting Imbler, 424 U.S. at 430). The Fourth Circuit

stated in Nero, 890 F.3d at 118:

       A prosecutor acts as an advocate when she professionally evaluates evidence
       assembled by the police, Buckley, 509 U.S. at 273, decides to seek an arrest warrant,
       Kalina, 522 U.S. at 130, prepares and files charging documents, id., participates in
       a probable cause hearing, Burns, 500 U.S. at 493, and presents evidence at trial,
       Imbler, 424 U.S. at 431.

       Decisions about whether, when or how to prosecute are part of the role of an assistant

state’s attorney. Mr. Weeks alleges that Ms. Camuti withheld exculpatory evidence (a video of a

sex act between him and Ms. Taylor during her “employment” with Agent Hook and Ms. Camuti),

Ms Camuti and Ms. Hansen were in court when Taylor admitted using narcotics while “employed”

by Agent Hook, Ms. Hansen “lied in an e-mail” to defense counsel that Mr. Weeks had no

community ties, and on April 28, 2016, Ms. Camuti referred to the YouTube video Mr. Weeks had

posted. ECF No. 1 ¶¶ 16, 22, 23, 28.

       These allegations do not show categorically that quasi-judicial immunity applies to the

claims against Ms. Camuti and Ms. Hansen. However, Mr. Weeks’ claims against Ms. Camuti

and Ms. Hansen, the claims against Detective Barnhart and Agent Hook, and any prospective

claims against Judges Long and Beachley for declaratory or injunctive must be dismissed pursuant

to the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477, 486-77 (1974), which held

that in order to recover damages for an alleged unconstitutional conviction or imprisonment or for

harm caused by unlawful actions that would render a conviction or sentence invalid, a § 1983

plaintiff must prove the “conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such determination, or



                                                4
called into question by a federal court’s issuance of a writ of habeas corpus.” The rule in Heck

likewise bars declaratory and injunctive relief if a judgment in the plaintiff’s favor would

necessarily imply the invalidity of the conviction. See Edwards v. Balisok, 520 U.S. 641, 648

(1997) (holding Heck bars declaratory judgment action challenging validity of state criminal

conviction); Harvey v. Horan, 278 F.3d 370, 375 (4th Cir. 2002) (applying Heck to claims for

injunctive relief), abrogated on other grounds by Skinner v. Switzer, 131 S. Ct. 1289, 1298–1300

(2011).

          Here, Plaintiff’s contention that he was unfairly singled out for prosecution based on race

asserts a claim of selective prosecution, which would be a defense to the crime. If the claim is

asserted successfully, it would imply the invalidity of the conviction. Kramer v. Village of North

Fond du Lac, 384 F.3d 856, 862 (7th Cir. 2004). Thus, the bar of Heck requires dismissal of

Plaintiff’s §1983 claim. Because the only claim over which this court has jurisdiction is being

dismissed, the court declines to exercise supplemental jurisdiction over the state tort claims and

they will be dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3) and United Mine

Workers v. Gibbs, 383 U.S. 715, 726 (1966)

          For the reasons set forth above, the court will dismiss by separate Order Mr. Weeks’

monetary claims against Judge Beachley and Judge Long. All other claims against Defendants are

dismissed without prejudice. Having determined the claims presented must be dismissed, the court

finds no cause to grant the motion for appointment of counsel.



July 17, 2019                                                         /s/
                                                       DEBORAH K. CHASANOW
                                                       United States District Judge




                                                   5
